EXHIBIT 10.5 - ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT ("Agreement") made and entered into as of the 29th
day of September, 2006, by and among Northern Iowa Windpower II LLC, a Delaware
limited liability company ("Windpower II"); Northern Iowa Windpower III LLC, a
Delaware limited liability company ("Windpower III") (Windpower II and Windpower
DI, hereinafter collectively referred to as "Seller") and Madison Gas and
Electric Company, a Wisconsin corporation ("Buyer").

RECITALS:




A.

Seller is developing a wind-powered electric generating facility located in
Worth County, Iowa that is expected to consist of approximately 67 wind turbines
with a combined nameplate electric generating capacity of 110.6 MW (the "Wind
Farm")




B.

Buyer wishes to acquire a fully developed site for a 29.7 MW wind-powered
generating facility (the "Site") in ready-to-construct status that is located in
and comprising a part of the Wind Farm (the "Project"). Windpower II currently
owns easement rights and other assets related to the Project; Windpower II
intends to convey these rights to Windpower IQ, which will ultimately convey
those easement rights and assets to Buyer.




C.

Seller desires to sell its assets comprising the Project and Buyer is willing to
purchase those assets from Seller, all upon the terms and conditions set forth
herein.




NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereto agree as follows:




ARTICLE I.

PURCHASE AND SALE OF ASSETS AND ASSIGNMENT




1.1

Sale of Assets. On the Closing Date (as that term is defined in Section 3.1
below), and subject to the terms and conditions of this Agreement, Seller shall
sell, transfer, assign and convey to Buyer all of its right, title and interest
in and to all of its assets, properties and rights comprising the Project (other
than the Excluded Assets, as that term is defined in Section 1.2 below), whether
the same be tangible, intangible, personal or mixed, and wherever located
(collectively, the "Assets"), including, without limitation, the following:




1.1.1 Wind Data. Copies of all available wind data related to the Site, as
identified in Schedule 1.1.1 attached hereto (the "Wind Data"). Notwithstanding
the foregoing, Seller shall be allowed to retain nonexclusive rights in, and to
use and convey the Wind Data.




1.1.2 Engineering Plans. Preliminary civil and electrical layout for the Project
based on turbines and other equipment identified for use by Buyer which shall be
sufficient for bidding and permitting purposes and shall be sufficient to serve
as a basis for the Project contractor to prepare detailed engineering and
construction drawings (the "Engineering Plans").




1.1.3 Licenses, Permits and Governmental Approvals. All licenses, permits and
governmental approvals that are necessary for construction of the Project, to
the extent assignable under law, that, based on turbines and other equipment
identified for use by Buyer and communicated in writing to Seller on or before
September 29, 2006, are reasonably obtainable prior to Closing (collectively,
the "Governmental Approvals").

1.1.4 Contracts. Subject to Section 1.3 of this Agreement, all rights of Seller
under the easement agreements, landowner documents, neighbor agreements,
contracts, warranties, guaranties and other agreements identified in Schedule
1.1.4 attached hereto (collectively, the "Assumed Contracts").




1.1.5 Substation Use and Easement Agreement; Interconnection Rights. A
Substation Use and Easement Agreement in the form of Exhibit C to permit Buyer
to share the use of the Wind Farm's electrical substation ("Substation") and
assigning Buyer the right to use 29.7MW of interconnection rights under that
certain Large Generator Interconnection Agreement by and among the Midwest
Independent Transmission System Operator, Inc., Interstate Power and Light
Company and Seller, dated November 24, 2003 (the "Interconnection Agreement").




1.1.6 Right to Data. A Meteorological Data Sharing Agreement in the form of
Exhibit F, under which Buyer obtains the right to utilize meteorological data
compiled by Seller at the Wind Farm.




1.2

Excluded Assets; All Assets. Notwithstanding anything to the contrary contained
in Section 1.1 of this Agreement, Seller will not sell, transfer or convey to
Buyer, and Buyer will neither purchase nor acquire from Seller (i) any rights to
develop the remaining approximately 80.9MW of capacity of the Wind Farm (the
"Remaining Capacity") or any assets or agreements related thereto, (ii) subject
to Section 1.1.5 of this Agreement, Seller's interconnection rights under that
certain Large Generator Interconnection Agreement by and among the Midwest
Independent 'Transmission System Operator, Inc., Interstate Power and Light
Company and Seller, dated November 24, 2003, (iii) any other rights or
obligations of Seller under any contracts, arrangements, easements, licenses,
leases or other agreements (other than those included in the Assets pursuant to
Sections 1.1.3, 1.1.4, and 1.1.5), which excluded agreements, properties and
assets will not be included in the Assets and are collectively referred to as
the "Excluded Assets"). The Excluded Assets shall remain the sole property and
responsibility of and shall be retained, paid, performed and discharged solely
by Seller.




1.3

Assumption of Assumed Contracts; No Assumption of Liabilities of Seller. Buyer
shall assume and agree to perform Seller's obligations, but only those
obligations accruing after the Closing Date, under each of the Governmental
Approvals and Assumed Contracts, such assumption to be evidenced by and upon the
terms and conditions set forth in the Assignment and Assumption Agreement
attached to this Agreement as Exhibit "B" (the "Assumption Agreement"). The
Assumption Agreement shall be executed by Buyer and Seller at the Closing.
Except only as otherwise expressly and specifically provided in the Assumption
Agreement with respect to the Governmental Approvals and Assumed Contracts,
Buyer does not assume any duties, liabilities, responsibilities, debts or
obligations of any kind or nature whatsoever of Seller ("Retained Liabilities").
Seller will timely and fully satisfy all Retained Liabilities as they become
due. Without limiting the generality of the foregoing, Buyer does not in any way
assume any duties, liabilities, responsibilities, debts or obligations of
Seller, or for any employees or other personnel of Seller.




1.4

Agreement with Respect to Construction and Operation of Remaining Capacity and
Project. Buyer recognizes that construction of the Remaining Capacity of the
Wind Farm may adversely affect wind flows to the Project. Buyer acknowledges
that the Wind Data assumes array losses resulting from construction of the
Remaining Capacity of the Wind Farm and agrees to permit such interference.
Seller agrees that as to the Remaining Capacity, no turbine will be constructed
within three (3) rotor diameters (longest rotor diameter of an affected turbine)
east or west, or five (5) rotor diameters north or south of any turbine in the
Project. Buyer agrees that as to the Project, no turbine will be constructed
within three (3) rotor diameters (longest rotor diameter of an affected turbine)
east or west, or five (5) rotor diameters north or south of any turbine in the
Remaining Capacity of the Wind Farm. If Seller makes an assignment of its rights
to the Remaining Capacity of the Wind Farm, or if Buyer makes an assignment of
its rights to the Project, the assigning party shall require the assignee to
agree to the following terms and conditions in writing and include them in any
recorded assignment of real property rights: (a) the assignee agrees to be bound
by the terms and conditions of this section 1.4; (b) the assignee acknowledges
that the other party is a third-party beneficiary of these conditions to
assignment, and (c) the assignee provides that any further assignee or successor
to the rights shall be required to bound by the terms and conditions of this
section 1.4.




1.5

Purchase Price. The consideration and aggregate purchase price for the Assets
(the "Purchase Price") shall be One Hundred Thousand Dollars ($100,000) per MW
of nameplate generating capacity included in the Project.




1.6

Payment of Purchase Price. Buyer will pay to Seller One Hundred Fifty Thousand
Dollars ($150,000) of the Purchase Price within three (3) days of Buyer's
satisfaction or waiver of the closing condition set forth in Section 3.5(g) of
this Agreement. The remaining balance of the Purchase Price shall be paid by
Buyer to Seller as follows:




(a)

Twenty-five percent (25%) of the Purchase Price, less the $150,000 previously
paid to Seller, shall be paid to Seller at Closing (the "Closing Payment"). The
Closing Payment shall be non-refundable except in the case of Seller's failure
to deliver the Assets to Buyer upon Closing in accordance with the terms of this
Agreement.




(b)

Fifty percent (50%) of the Purchase Price shall be paid to Seller upon the
earlier of (i) the Commercial Operation of the Project, or (ii) December 31,
2008 (the "Second Payment"). For purposes of this Agreement the term "Commercial
Operation" shall mean the first day of the month following the date when it has
been established that: (i) the Project is able to deliver energy in a continuous
way in accordance with Prudent Utility Practice, and (ii) initial performance
tests for at least seventy-five percent (75%) of the wind turbines in the
Project have been successfully completed. The term "Prudent Utility Practice"
shall mean practices, methods and standards of professional care, skill and
diligence engaged in or approved by a significant portion of the electric
generation industry for facilities of similar size, type, and design, that, in
the exercise of reasonable judgment, in light of the facts known at the time,
would have been expected to accomplish results consistent with law, regulation,
reliability, safety, environmental protection, applicable codes, and standards
of economy and expedition, including, but not limited to, the requirements of
the National Electrical Safety Code, the National Electrical Code, the
Interconnection Agreement and any applicable governmental code or regulations.




(c)

The remaining twenty-five percent (25%) of the Purchase price shall be paid to
Seller on the date that is one (1) year from the date of the payment of the
Second Payment.




(d)

All amounts payable by Buyer to Seller pursuant to this Section 1.6 shall be
paid by Buyer to Seller by wire transfer to an account designated in writing by
Seller.




(e)

If Seller fails to deliver the Assets to Buyer at Closing in accordance with the
terms of this Agreement, Seller shall refund the initial payment of $150,000 to
Buyer.




(f)

In the event of a default by Windpower II or assigns under the Substation Use
and Easement Agreement, Buyer may offset, to the extent of such default, all
sums owed to Buyer by Windpower II or assigns under the Substation Use and
Easement Agreement against payments due under this Agreement.




1.0

Grant of Security Interest by Buyer; Buyer's Default. Buyer hereby grants to
Seller a security interest in and to all of the Assets, as well as the proceeds
thereof. The security interest secures payment of all amounts payable by Buyer
to Seller under this Agreement. Seller acknowledges that the Assets do not
include any tangible personal property placed on the Site by Buyer, whether or
not affixed to real property and regardless of whether such tangible personal
property is later characterized as tangible personal property or real property,
or any improvements to real property made on behalf of Buyer ("Wind Turbine
Assets") and that the Wind Turbine Assets shall not be subject to any security
interest of Seller. Buyer authorizes Seller to file financing statements and
amendments and continuation statements to financing statements to the full
extent permitted by law and as Seller otherwise deems necessary or appropriate
from time to time, and Buyer agrees to provide Seller with a mortgage or other
document, in form reasonably satisfactory to Seller and Seller's counsel,
granting Seller a similar security interest in rights to real property conveyed
to Buyer by Seller. Buyer represents that (i) its full legal name and mailing
address are set forth in Section 6.1.3 of this Agreement, and (ii) it is a
corporation organized under the laws of the State of Wisconsin. Buyer will be in
breach of and default under this Agreement and the security interest granted by
this Section only upon the failure to make any payment, when due and payable, of
the Purchase Price as provided under this Agreement. The proceeds of any
disposition of any of the assets subject to the security interest granted by
this Section shall be applied to payment of the Purchase Price to Seller, and
any remaining balance shall be paid to Buyer. Upon payment in full of the
Purchase Price, Seller's security interest granted by this Section shall
terminate, and Seller agrees to terminate any financing statements, amendments
and continuation statements to financing statements and mortgages and provide
Buyer with any reasonable documentation requested by Buyer to evidence the
termination of the security interest granted by this Section.




ARTICLE II.

REPRESENTATIONS AND WARRANTIES




2.1

Seller's Representations and Warranties. Seller hereby represents and warrants
to Buyer that the following are true and correct as of the date hereof and as of
the Closing Date:




2.1.1 Organization and Authority of Seller. Seller is a Delaware limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware, and has all necessary powers to carry on its
business, to own, operate, sell, transfer, assign and convey the Assets, to
execute and deliver this Agreement, and to carry out the obligations set forth
in this Agreement. Seller has provided to Buyer true and correct copies of its
Certificate of Organization and Operating Agreement. Seller has the power and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and to consummate the purchase and sale and
related acts contemplated hereby.




2.1.2 Title to Assets; No Default. Seller has good and marketable title and
interest to the Assets being transferred pursuant to this Agreement. The Assets
being transferred hereby are, or will be as of the Closing Date, free and clear
of restrictions on, or conditions to, transfer or assignment, and free and clear
of all security interests, mortgages, liens, pledges, charges and encumbrances.




2.1.3 Litigation. Except as set forth on Schedule 2.1.3, there are no claims,
suits, actions, arbitrations, administrative proceedings or governmental
investigations pending, and Seller is not aware of and has received no notice of
any actions threatened by or against Seller or which affect the Assets being
transferred hereby, or which affect Seller's ability to consummate this
transaction, including, without limitation, claims threatened or pending by or
against third parties.




2.1.4 Binding Agreement. This Agreement and all of the agreements executed by
Seller concurrently herewith are valid and legally binding agreements
enforceable in accordance with their terms, subject to bankruptcy and
reorganization laws and general principles of equity. The consummation of the
transactions contemplated by this Agreement will not result in or constitute
any:




(a) Default, violation or any event that, with notice or lapse of time, or both,
would constitute a default, breach or violation of (i) the Certificate of
Organization or Operating Agreement of Seller, or (ii) to the best of Seller's
knowledge, any local, state or federal statute, rule or regulation, or (iii) any
lease, license, easement, promissory note, security agreement, conditional sales
contract, commitment, indenture, mortgage, deed of trust or other agreement,
instrument or arrangement to which the Seller or any of the Assets being
transferred hereby are bound; or




(b)

Lien, charge or encumbrance on any of the Assets being transferred pursuant to
this Agreement.




2.1.5 No Consents Required. The Seller has the right, power, legal capacity and
authority to enter into this Agreement and no approvals or consents of any other
person, organization or governmental authority are necessary in connection with
this Agreement, apart from the agreements listed on Schedule 2.1.5, which
require the consent of the countersignatory. The execution, delivery and
performance of Seller's obligations under this Agreement have been duly
authorized by Seller's members and the execution, delivery and performance of
the Seller's obligations under the terms of this Agreement do not require the
consent or approval of any other person, organization or department, agency,
subdivision, commission, board or other unit of the federal government or of any
state or local government, or any private entity acting on behalf of any such
department, agency subdivision, commission, board or other unit (the
"Governmental Agencies").




2.1.6 Taxes and Reports. Seller has filed all federal, state, local and other
tax returns and other reports and declarations required to be filed by it and
there are no waivers in effect for Seller for the extension of time for the
assessment of any tax or the filing of any return, report or declaration. There
are no claims pending or threatened against Seller for past due taxes or the
failure to file any required return, report or declaration. Seller will pay when
due any federal, state or local taxes with respect to any tax period or
assessment or levy prior to the Closing Date hereof.




2.1.7 No Other Agreements. Seller has not entered into any contracts,
arrangements or agreements with respect to the Project or the Assets that will
be binding on Buyer upon or after the Closing Date other than those identified
as binding in this Agreement and the Attachments, Exhibits and Schedules
attached hereto. Seller has not entered into any commitments or agreements with
any Governmental Agencies or public or private entity affecting the Project or
the Assets that have not been disclosed by Seller to Buyer.




2.1.8. Condemnation. Seller has not received any written notice of any pending
condemnation proceeding or other proceeding in eminent domain, and to Seller's
knowledge, no such condemnation proceeding or eminent domain proceeding is
threatened affecting the Site or any portion thereof.




2.1.9 Environmental. "Environmental Law" includes any and all current, future
federal, state and local environmental laws, statutes, rules, regulations and
ordinances, as the same shall be amended and modified from time to time,
including, but not limited to common law, the Comprehensive and Environmental
Response, Compensation and Liability Act ("CERCLA") as amended from time to
time, the Resource Conservation and Recovery Act ("RCRA") as amended from time
to time, and the Toxic Substances Control Act ("TSCA") as amended from time to
time, and "Hazardous Substances" includes any and all hazardous substances as
defined under CERCLA, any and all hazardous waste as defined in RCRA, any and
all toxic substances as defined in TSCA, petroleum products, asbestos or
asbestos containing materials, polychlorinated biphenyls ("PCBs"), radon gas,
urea formaldehyde foam insulation ("UFFI"), and any and all hazardous
substances, hazardous waste, pollutants and contaminants required or controlled
by any environmental law. Seller makes the following warranties:




(a)

To the best of Seller's knowledge, there is no pollution or danger of pollution
resulting from a condition which exists on the Site which requires any
corrective action under Environmental Law or which would result in any liability
thereunder.




(b)

No notification has been filed with regard to a release of Hazardous Substances
on, into, onto or from the Site under the Environmental Law.




(c)

Neither Seller nor any prior owner or occupier of the Site has received a
summons, citation, notice of violation, administrative order, directive, letter
or other communication, written or oral, from any governmental or
quasi-governmental authority concerning any releases of or contaminations caused
by Hazardous Substances or violation or which violation of any Environmental
Law.




(d)

To the best of Seller's knowledge, there have been no releases at, upon, under
or within, and no past or ongoing migration from neighboring lands to, the Site
of any Hazardous Substances.




2.1.10 No Broker. Seller has dealt with no broker in connection with this
Agreement.




2.1.11 Site. The Assumed Contracts are sufficient to provide Buyer with
continuous, uninterrupted and, together with public roads and rights of way,
contiguous access to the Site.




2.1.12 Survival of Representations and Warranties. Seller's representations and
warranties made in this Agreement are true and accurate in all respects as of
the date hereof and as of the Closing Date, and shall survive the Closing.




2.2

Buyer's Representations and Warranties. Buyer hereby represents and warrants to
Seller that the following are true and correct as of the date hereof and as of
the Closing Date:




2.2.1 Organization. Buyer is a Wisconsin corporation duly organized, validly
existing and in good standing under the laws of the State of Wisconsin.




2.2.2 Authority and Binding Agreement. Buyer has the power and has taken all
necessary action to authorize this Agreement and to consummate the transactions
contemplated hereby. This Agreement is valid and binding upon Buyer and
enforceable in accordance with its terms, subject to bankruptcy and
reorganization laws and general principles of equity. Agreement will not result
in a breach of any term or provision in the Articles of Incorporation or Bylaws
of Buyer or result in a breach by Buyer of any term or provision of any
agreement or other instrument to which Buyer is a party. The business of Buyer
has been and is carried on in substantial compliance with all applicable
material governmental statutes, rules, regulations, orders and other laws and
Buyer has received no notice of any violations of such laws.




2.2.4 No Misleading Statements. No representation, warranty or statement of
Buyer set forth in this Agreement, any Exhibit hereto, any Attachment hereto, or
any schedule delivered by Buyer at Closing contains any untrue or misleading
statement of a material fact, or omits to state any material fact required to
make the statement herein or therein not misleading.




2.2.5 No Broker. Buyer has dealt with no broker in connection with this
Agreement.




2.2.6 Survival of Representations and Warranties. Buyer's representations and
warranties made in this Agreement are true and accurate in all respects as of
the date hereof and as of the Closing Date, and shall survive the Closing.




ARTICLE III.

PRE-CLOSING; THE CLOSING; CONCURRENT AND POST-CLOSING
TRANSACTIONS




3.1 Time and Place. The closing of the transactions provided for herein (the
"Closing") shall occur at the offices of Nyemaster, Goode, West, Hansell &
O'Brien, P.C., in Des Moines, Iowa as soon as practicable after completion of
all conditions precedent set forth herein, but not later than 5:00 p.m. on
December 31, 2006, or such other place, time or date as to which the parties may
mutually agree in writing (in any event, the "Closing Date").




3.2

Affirmative Covenants. From and after the date of this Agreement and up to and
including the Closing Date, Seller covenants and agrees that Seller will:




(a)

not modify, cancel or amend, or take or omit to take any action which may be a
breach of or default under any of the Assumed Contracts, except for the
modification of Exhibits B and D to the wind farm easement agreements listed on
Schedule 1.1.4 of the Agreement as necessary to accommodate final design and
engineering of the Project by Seller;




(b)

pay all taxes arising from ownership of the Assets and make all reports related
to the
Assets or the Project required by federal, state and municipal governments;




(c)

comply with all of the terms and conditions of this Agreement;




(d)

comply with all laws applicable to Seller and to the Project; and

(e)

obtain all consents necessary to permit the valid and effective sale,
assignment, transfer and conveyance of the Assets pursuant to this Agreement.




(f)

afford Buyer and its counsel full and free access to all documents and data
related to the Governmental Approvals, the Assumed Contracts, the Engineering
Plans, the Wind Data, and any other documents, data or information that, in
Seller's reasonable opinion, is directly related to the Project, furnish copies
of any such documents or data as Buyer or its counsel may reasonably request,
upon prior notification to Seller, enable Buyer to undertake Phase I or Phase II
environmental testing on the Site or any subsoil or other testing of the Site
that Buyer deems reasonably necessary, and afford Buyer and its counsel access
to personnel of Seller during regular business hours.




(g)

obtain any approvals necessary of owners of the real property comprising the
location of the Site as to the exact location of any easements, as reasonably
determined by Buyer.




3.3 Actions to be Taken and Items to be Delivered by Seller *at the Closing. At
the Closing, Seller shall perform all acts necessary to put Buyer in actual and
complete possession and control of the Assets, including, but not limited to,
the delivery to Buyer of such instruments of sale, assignment, conveyance and
transfer, duly executed and in form and content satisfactory to counsel for
Buyer, as are necessary to vest in Buyer good and marketable title to and
possession of all of the Assets. Without limiting the generality of the
foregoing, Seller shall duly execute and/or deliver, as the case may be, the
following at the Closing:




(a)

A Bill of Sale in the form attached hereto as Exhibit A.




(b)

The Assumption Agreement between Seller and Buyer in the form attached hereto as
Exhibit B.




(c)

The Substation Use and Easement Agreement in the form attached hereto as Exhibit
C.




(d)

The Management and Administration Agreement in the form attached hereto as
Exhibit E.




(e)

The Engineering Plans.




(f)

The Meteorological Data Sharing Agreement in the form attached hereto as Exhibit
F.




(g)

Title Insurance Commitment or pro-forma Title Insurance Policy, including gap
coverage to the date of Closing, insuring the land rights and improvements to be
erected thereon, subject to reasonable exceptions which do not materially
threaten the existence or usability of the easement agreements, landowner
documents, neighbor agreements involving the Project. Title insurance shall be
in amounts selected by Buyer and shall be paid for by Buyer. If title insurance
is not available, Buyer may elect to obtain an opinion of legal counsel, based
on abstract review, satisfactory to Buyer, that Buyer finds sufficient to assure
itself that the Assumed Contracts will provide land rights sufficient to enable
Buyer to construct the Project on the Site, as well as operate a wind farm on
the Site for at least 25 years.




(h)

Written consents of any third parties necessary to permit the valid and
effective sale, assignment, transfer and conveyance of the Assets to Buyer,
including, without limitation, the consent of the other parties to the Assumed
Contracts, if required by the terms of the Assumed Contracts and the consent of
Midwest Independent Transmission System Operator, Inc., and Interstate Power and
Light Company to the partial assignment of transmission rights under the
Interconnection Agreement.




(i)

Full and complete releases of all mortgages, deeds of trust, financing
statements or other evidences of security interests, liens, claims, demands or
encumbrances of whatever type or nature filed or otherwise in existence (whether
or not perfected) with respect to any of the Assets and not theretofore fully
released, terminated or otherwise satisfied of record.




(j)

Copies of resolutions of Seller's managers reflecting the unanimous
authorization and approval of the execution, delivery and performance of this
Agreement and the agreements, documents and instruments contemplated hereby and
the consummation of all of the transactions contemplated hereby and thereby,
duly certified as of the Closing Date by the manager of Seller.




(k)

An opinion of legal counsel substantially in the form attached as Exhibit G.




(l)

Such other documents as Buyer may reasonably request for the purpose of:




(i) Evidencing the accuracy of any of Seller's representations and warranties




(ii)

Evidencing the performance by Seller of, or the compliance by Seller with, any
covenant or obligation required to be performed by Seller;




(iii)

Evidencing the satisfaction of any condition referred to in this section 3.3;




(iv)

Facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.




(m)

A certificate, signed by Seller and dated the Closing Date, to the effect that
the conditions contained in Section 3.5(b) and (i) have been fulfilled.




3.4

Actions to be Taken and Items to be Delivered by Buyer at the Closing. Buyer
shall duly execute and/or deliver, as the case may be, the following at Closing:




(a)

Payment of the Closing Payment to Seller in accordance with Section 1.6(a) of
this Agreement.




(b)

The Assumption Agreement between Seller and Buyer in the form attached hereto as
Exhibit B.




(c)

The Substation Use and Easement Agreement in the form attached hereto as Exhibit
C.




(d)

The Management and Administration Agreement in the form attached hereto as
Exhibit E.




(e)

The Meteorological Data Sharing Agreement in the form attached hereto as Exhibit
F.




(f)

Copies of resolutions of Buyer's Board of Directors reflecting the authorization
and approval of the execution, delivery and performance of this Agreement and
the agreements, documents and instruments contemplated hereby and the
consummation of all of the transactions contemplated hereby and thereby, duly
certified as of the Closing Date by the Secretary of Buyer.




3.5 Conditions Precedent to Buyer's Obligations. The obligations of Buyer under
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions, any one or more of which Buyer may in its
sole discretion waive in whole or in part:




(a)

Buyer shall not have discovered any material error, misstatement or omission in
the representations and warranties made herein by Seller.




(b)

The representations and warranties of Seller contained in this Agreement shall
be deemed to have been made again at and as of the Closing Date and shall then
be true in all material respects and Seller shall have performed and complied
with all of the terms, agreements, covenants and conditions required by this
Agreement to be performed and complied with by Seller prior to or on the Closing
Date.




(c)

No suit, action or other proceeding shall have been instituted or threatened
before any court or other governmental body or by any public authority to
restrain or prohibit the consummation of the transactions contemplated herein or
to obtain damages or other relief in connection with this Agreement, and on or
before the Closing Date, any public authority that is required or requested to
rule upon any transactions contemplated herein shall have so ruled favorably in
writing. No claim, action, suit or other proceeding shall be pending against
Buyer or against Seller which, if adversely determined, would prevent or hinder
the consummation of the transactions contemplated hereby or result in the
payment of damages as a result of such transactions.




(d)

Seller shall have obtained all consents of third parties and Governmental
Agencies and all licenses, permits and governmental approvals necessary or
appropriate to permit the valid and effective sale, assignment, transfer and
conveyance of the Assets to Buyer.




(e)

The validity and adequacy of all proceedings of Seller in authorizing and
approving this Agreement and the agreements, documents and instruments
contemplated hereby shall have been approved by Buyer and counsel for Buyer.




(f)

Buyer shall have received the items to be delivered at Closing by Seller
pursuant to the terms of this Agreement, including pursuant to Section 3.3 of
this Agreement.




(g)

Buyer, using best efforts, shall cause to be taken, and to do or cause to be
done, all things necessary, proper or advisable and consistent with applicable
law and this Agreement, so that it shall have acquired, on or before September
29, 2006, rights to purchase turbines of reasonably sufficient quality and
quantity for Buyer to complete construction of the Project.




(h)

Buyer shall have confirmed on or before September 29, 2006, that, without regard
to possible locational marginal pricing differentials, transmission service from
the Midwest Independent Transmission System Operator, Inc., a non-profit,
non-stock corporation organized and existing under the laws of the State of
Delaware or its successor organization, is available for Buyer to transmit power
from the Project to Buyer's service territory.




(i)

Since the date hereof, there shall have occurred no material adverse change, or
condition or occurrence of any event which would reasonably be expected to
result in any such change, in the condition (financial or otherwise) of the
Assets, the Site or the Project.




(j)

On or before closing Seller shall have obtained all Governmental Approvals
pursuant to Section 1.1.3 of this Agreement.




In the event the foregoing conditions are not satisfied or waived by Buyer prior
to the Closing, Buyer shall have the right to terminate this Agreement and, in
the event of such termination, Seller and Buyer shall be relieved of all
obligations hereunder.




3.6 Conditions Precedent to Seller's Obligations. The obligations of Seller
under this Agreement are subject to the fulfillment, prior to or on the Closing
Date, of each of the following conditions, any one or more of which Seller may
in its sole discretion waive in whole or in part:




(a)

Seller shall not have discovered any material error, misstatement or omission in
the representations and warranties made herein by Buyer.




(b)

The representations and warranties of Buyer contained in this Agreement shall be
deemed to have been made again at and as of the Closing Date and shall then be
true in all material respects (except that such representations and warranties
may reflect the consummation of any transactions contemplated by this Agreement
or consented to or approved in writing by Seller) and Buyer shall have performed
and complied with all of the terms, agreements, covenants and conditions
required by this Agreement to be performed and complied with by Buyer prior to
or on the Closing Date.




(c)

No suit, action or other proceeding shall have been instituted or threatened
before any court or other governmental body or by any public authority to
restrain or prohibit the consummation of the transactions contemplated herein or
to obtain damages or other relief in connection with this Agreement, and on or
before the Closing Date, any public authority that is required or requested to
rule upon any transactions contemplated herein shall have so ruled favorably in
writing. No claim, action, suit or other proceeding shall be pending against
Buyer or against Seller which, if adversely determined, would prevent or hinder
the consummation of the transactions contemplated hereby or result in the
payment of damages as a result of such transactions.




(d)

Seller shall have obtained all consents of third parties and Governmental
Agencies and all licenses, permits and governmental approvals necessary or
appropriate to permit the valid and effective sale, assignment, transfer and
conveyance of the Assets to Buyer.




(e)

The validity and adequacy of all proceedings of Buyer in authorizing and
approving this Agreement and the agreements, documents and instruments
contemplated hereby shall have been approved by Seller and counsel for Seller.




(f)

Seller shall have received the items to be delivered at Closing by Buyer
pursuant to the terms of this Agreement, including pursuant to Section 3.4 of
this Agreement.




In the event the foregoing conditions are not satisfied or waived by Seller
prior to the Closing, Seller shall have the right to terminate this Agreement
and, in the event of such termination, Seller and Buyer shall be relieved of all
obligations hereunder.




3.7 Release of Windpower II upon Closing. Upon Closing, MGE shall release
Windpower II from any further obligations to MGE under this Agreement if
Windpower II has previously transferred all of the Assets to Windpower III and
Windpower III conveys the Assets to MGE.




ARTICLE IV.

SELLER'S OBLIGATIONS AFTER CLOSING




4.1

Seller's Indemnity. Seller shall indemnify, defend and hold Buyer and its
successors and assigns harmless from and against any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, fines, recoveries
and deficiencies, including interest, penalties and reasonable attorneys' fees,
that Buyer may incur or suffer, that arise, result from, or relate to (i) any
breach of or failure by Seller to perform any of its representations,
warranties, covenants or agreements in this Agreement, or in any schedule,
attachment, certificate, exhibit, document or statement or other instrument
furnished, or to be furnished, by Seller, or (ii) the Retained Liabilities, or
(iii) the Assets purchased (including, without limitation, the Assumed
Contracts) as a result of acts occurring prior to the Closing Date. 'The Buyer
may offset against any payment obligations owed by the Buyer to the Seller for
any or all indemnifiable damages that the Buyer is entitled to pursuant to the
final award rendered under an arbitration proceeding conducted pursuant to the
arbitration provisions set forth in Section 6.1.18 of this Agreement.




 4.2 Execution of Documents. Seller, at any time after the date hereof, shall
execute, acknowledge, and deliver any further deeds, assignments, conveyances
and other documents of transfer reasonably requested by Buyer, and will take any
other action consistent with the terms of 'this Agreement that may be reasonably
requested by Buyer for the purpose of transferring, selling, assigning,
granting, conveying and confirming to Buyer, or reducing to its possession, any
and all of the Assets transferred pursuant to this Agreement.




 4.3 Cooperation. Seller agrees to undertake commercially reasonable efforts to
cooperate with Buyer and its successors and assigns, at no cost or expense to
Seller, in Buyer's development, construction and operation of the Project.




ARTICLE V.
BUYER'S OBLIGATIONS AFTER CLOSING




 5.1 Buyer's Indemnity. Buyer shall indemnify, defend and hold Seller and its
successors and assigns, harmless from and against any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries and
deficiencies, including interest, penalties and reasonable attorneys' fees that
Seller may incur or suffer, that arise, result from, or relate to (i) any breach
of, or failure by, Buyer to perform any of its representations, warranties,
covenants or agreements in this Agreement or in any schedule, attachment,
certificate, exhibit or other instrument furnished, or to be furnished, by
Buyer, or (ii) the Assets acquired (including, without limitation, the Assumed
Contracts) as a result of acts occurring after the Closing Date.




 5.2 Execution of Documents. Buyer, at any time after the date hereof, shall
execute, acknowledge, and deliver any further deeds, assignments, conveyances
and other documents of transfer reasonably requested by Seller, and will take
any other action consistent with the terms of this Agreement that may be
reasonably requested by Seller for the purpose of transferring, selling,
assigning, granting, conveying and confirming to Buyer, or reducing to its
possession, any and all of the Assets transferred pursuant to this Agreement.




 5.3 Cooperation. Buyer agrees to undertake commercially reasonable efforts to
cooperate with Seller and its successors and assigns, at no cost or expense to
Buyer, in Seller's development, construction and operation of the Wind Farm and
the Remaining Capacity.




ARTICLE VI.




6.1

Miscellaneous




6.1.1 Benefit. This Agreement is personal to the parties hereto, and no party
hereto shall assign any of such party's respective rights or delegate any of
such party's respective obligations hereunder without the prior written consent
of the other parties, which consent may be withheld for any reason, except that
Buyer may assign or transfer this Agreement to an affiliate; provided, however,
Buyer shall continue to be bound under the obligations in this Agreement.. A
change in control of either of the parties shall not be considered an assignment
and no consent shall be required for any such occurrence.




6.1.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa, but without regard to provisions
thereof relating to conflicts of law.




6.1.3 Notices.




(a)

All notices, demands, requests, and other communications desired or required to
be given hereunder ("Notices"), shall be in writing and shall be given by: (i)
hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices; or (iv) transmitted by facsimile or e-mail to the
address for notices; provided that the party sending the Notice by such means
shall be required to provide confirmation of successful transmission.




(b)

All Notices shall be deemed given and effective upon the earlier to occur of:
(i) the hand delivery of such Notice to the address for Notices; (ii) two (2)
business days after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
(iii) five (5) business days after depositing the Notice in the United States
mail as set forth in subparagraph (a)(iii) immediately above; or (iv) on the
date received for transmission of Notices pursuant to subsection (a)(iv) above.
All Notices shall be addressed to a party at the following address:




If to Seller, to:




Northern Iowa Windpower III LLC

579 – 410th Street

Joice, IA 50446

Attention: Stephen F. Dryden

Facsimile number: (641) 588-3730

E-mail : steve.Dryden@midwest-renewab le .com




with a copy to:




Nyemaster, Goode, West, Hansell & O'Brien, P.C. 700 Walnut, Suite 1600

Des Moines, IA 50309

Attention: Terry L. Monson, Esq.

Facsimile number: (515) 283-8018

E-mail: tmonson@nyemaster.com




If to Buyer, to:




Madison Gas and Electric Company 133 South Blair Street

Madison, WI 53703

Attention: Gregory A. Bollom,

Assistant Vice President – Energy Planning Facsimile number: (608) 252-7098




with a copy to:




Stafford Rosenbaum LLP

222 West Washington Avenue, Suite 900 P.O. Box 1784

Madison, WI 53701-1784

Attention: Joseph P. Wright, Esq.

Facsimile number: (608) 259-2600 E-mail: jwright@staffordlaw.com




or to such other person or address as a party shall furnish to the other parties
hereto in writing in accordance with this Section.




6.1.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




6.1.5 Further Assurances. Each party to this Agreement agrees to take such
additional action and execute such additional documents as the other party may
reasonably request in order to effectuate the intent and purpose of this
Agreement.




6.1.6 Negotiated Agreement. Each of the parties to this Agreement acknowledges
that such party has been represented by counsel and that the terms of this
Agreement have been negotiated among the parties hereto. This Agreement shall
not be construed more strongly against any party, regardless of who was more
responsible for its preparation.




6.1.7 Entire Agreement. This Agreement and the Exhibits and Schedules attached
hereto contain the entire understanding and agreement of the parties with
respect to the subject matters hereof and supersede all negotiations,
preliminary agreements and all prior or contemporaneous discussions and
understandings of the parties hereto in connection with the subject matters
hereof, including, without limitation, that certain Term Sheet for Asset
Purchase Agreement for 30MW of Wind Powered Generating Capacity at the Top of
Iowa Phase 2 Wind Farm by and between the parties hereto dated July 24, 2006.




6.1.8 Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement signed by all of the parties hereto or as
otherwise provided herein




6.1.9 Waiver of Compliance. Any failure of any party to comply with any
obligation, covenant, agreement or condition of such party contained herein may
be expressly waived in writing by Seller or Buyer, but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

6.1.10 Headings. The headings and captions of the. Sections of this Agreement
are inserted for convenience only and shall not constitute a part hereof or
affect in any way the meaning or interpretation of this Agreement.




6.1.11 Third Parties. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or corporation other than the parties hereto and
their successors or assigns, any rights or remedies under or by reason of this
Agreement.




6.1.12 Gender and Number. Words and phrases herein shall be construed as in the
singular or plural number and as masculine, feminine or neuter gender, according
to the context.




6.1.13 Severability. The invalidity of any provision of this Agreement or
portion of a provision shall not affect the validity of any other provision of
this Agreement or the remaining portion of the applicable provision.




6.1.14 Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns.




6.1.15 Incorporation of Recitals and Exhibits. The recitals set forth above and
any exhibits and schedules attached hereto are incorporated herein by this
reference and made a part of the parties' agreements.




6.1.16 Remedies. Except as may be otherwise expressly provided herein, the
remedies provided herein are cumulative and are not exclusive of any remedies
that may be available to any party at law or in equity or otherwise.




6.1.17 Receipt. Each of the parties to this Agreement acknowledges receipt of a
fully executed copy of this Agreement and all Exhibits and Schedules.




6.1.18 Arbitration. The parties agree to attempt informally to resolve all
disputes arising hereunder, or out of or in relation to the interpretation or
performance of this Agreement, through meetings of engineering or other
representatives of the parties; provided, however, that any such dispute which
cannot be amicably resolved between the parties shall be submitted to binding
arbitration upon the written notice of either party delivered to the other of
such party's intention to arbitrate and shall otherwise confirm to the
requirements set forth below. The alternative dispute resolution procedures
which shall apply under this Agreement are as follows:




Each notification of a dispute shall state the nature of the dispute, the facts
relied upon, the specific provisions of this Agreement and applicable law which
support the notifying party's position, and the amount claimed and the remedy
sought by such party. Within thirty (30) days after receipt thereof the parties
shall meet, by telephone or otherwise, in an attempt to settle the dispute.
During such thirty-day period the party receiving the notification may, but
shall not be required to, submit a written response.

If the parties cannot informally settle the dispute within thirty (30) days
after receipt of the notice of a dispute, the dispute shall be arbitrated before
a panel of three arbitrators in accordance with the provisions of this section
and in accordance with the Commercial Arbitration Rules of the American
Arbitration Association but not under the auspices of the American Arbitration
Association. Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction, and the arbitrators may include provisional
remedies in their award. The arbitrators shall determine all questions of fact
and law relating to any controversy, claim or dispute hereunder, including but
not limited to whether or not any such controversy, claim or dispute is subject
to the arbitration provisions contained herein.




Any party desiring arbitration shall serve on the other party in accordance with
the Commercial Arbitration Rules, the party's Notice of Intent to Arbitrate. The
Notice of Intent shall be accompanied by the name of an arbitrator suggested by
the party serving the Notice of Intent. The party served with the notice shall
advise the other party in writing of the name of its suggested arbitrator.
Within twenty (20) calendar days after the Notice of Intent has been made, the
two arbitrators shall choose a third arbitrator who shall act as chairperson of
the arbitral proceedings. If the two arbitrators chosen by the parties do not
agree upon a third arbitrator within twenty (20) calendar days after the filing
of the Notice of Intent, then, upon the application of either party, the third
arbitrator shall be selected pursuant to 9 U.S.C. § 5, provided, however, that
if the federal courts lack jurisdiction, then pursuant to Iowa Code ch. 679A.3.
The arbitration proceedings provided hereunder are hereby declared to be
self-executing, and it shall not be necessary to petition a court to compel
arbitration. All arbitration proceedings shall be held in Chicago, Illinois. The
parties shall bear their own attorney fees, costs and expenses associated with
the arbitration. The arbitrators shall make a determination within three (3)
months after the dispute is submitted for arbitration.




Notwithstanding the existence of a dispute and until the arbitrators render a
decision, each party shall be obligated to fulfill its obligations and continue
its performance in accordance with the terms hereof. Any payment due or payable
by one party to the other shall not be withheld on account of the occurrence or
continuance of any expert resolution or arbitration proceedings. Neither party
shall make any public statements with respect to any disputes hereunder without
the prior consent of the other party unless compelled or required to do so by a
governmental or regulatory authority having jurisdiction over such party or such
dispute or by applicable law.




6.1.19 Time of the Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.




6.1.20 Public Announcements. Any public announcement, press release or similar
publicity with respect to this Agreement will be issued, if at all, at such time
and in such manner as determined by Buyer and shall acknowledge Seller as the
initial developer of the Project.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




NORTHERN IOWA WINDPOWER III LLC and

NORTHERN IOWA WINDPOWER II LLC

By: Midwest Renewable Energy Corporation, their Manager




By: /s/ Stephen F. Dryden
Stephen F. Dryden, President




MADISON GAS AND ELECTRIC COMPANY




By: /s/ Scott A. Neitzel
Scott A. Neitzel, Vice President – Energy Supply











Schedule 1.1.1 — Wind Data

Schedule 1.1.2 — Governmental Approvals

Schedule 1.1.4 — Assumed Contracts

Schedule 2.1.3 — Litigation

Schedule 2.1.5 — Consents

Exhibit A — Bill of Sale

Exhibit B — Assumption Agreement

Exhibit C — Substation Use and Easement Agreement

Exhibit D — Design and Configuration of Remaining Capacity

Exhibit E — Management and Administration Agreement

Exhibit F — Meteorological Data Sharing Agreement

Exhibit G — Form of Opinion of Seller's Counsel














Schedule 1.1.1 — Wind Data

File Name

Size

Description

0331_2004-10-21_2005-03-29_10min .txt

0331_2004-10-21_2005-03-29_hourly.txt

0331_raw.zip

0332_2004-10-22_2004-04-06_10min.txt

0332_2004-10-22_2004-04-06_hourly.txt

0332_raw.zip

0500_2001-04-27_2002-01-09_hourly.txt

0501_2002-01-09_2002-06-13_hourly.txt

0501_2002-10-17_2003-10-10_10min.bd

0501_2002-10-17_2003-10-10_hourly.txt

0501_2003-10-10_2006-08-10_10min.bd

0501_2003-10-10_2006-08-10_hourly.bd

0501_2003.zip

0501_2004.zip

0501_2005.zip

0501_2006.zip

0502_2002-01-15_2002-10-16_hourly.txt

met tower 0331 description.xls

met tower 0332 description.xls

met tower 0500_0501 description.xls

met tower 0502 description.xls

SODAR_Data_field_descriptions.txt

SODAR_TO12_loc1 description.xls

SODAR_TO12 Joc1.exp

SODAR_TO12 loc1_raw.zip

SODAR_TO12_loc2 description.xls

SODAR_TO12 Joc2.exp

SODAR_TO12_loc2_raw.zip

SODAR_TO12 Joc3 description.xls

SODAR_TO12_loc3.exp

SODAR_TO12_loc3_raw.zip

SODAR_TO12 _loc4 description.xls

SODAR_TO12_loc4.exp

SODAR_TO12 Joc4_raw.zip

TO12_surnmer SODAR_summary.pdf

TO12_winterSODAR_summary.pdf

3,091,525

533,688

1,222,767

3,266,870

560,723

1,333,706

385,357

270,472

6,550,181

1,071,000

24,519,899

4,208,678

723,814

3,307,660

3,193,339

2,003,600

533,350

28,160

28,160

29,696

28,160

930

19,456

43,623,433

3,707,166

19,456

18,589,083

1,415,735

19,456

23,763,293

1,750,677

19,456

27,807,647

2,138,237

164,476

183,911

Met tower #0331 10-minute text data

Met tower #0331 hour text data

Met tower #0331 raw binary data

Met tower #0332 10-minute text data

Met tower #0332 hour text data

Met tower #0332 raw binary data

Met tower #0500 hour text data

Met tower #0501 hour text data

Met tower #0501 10-minute text data

Met tower #0501 hour text data

Met tower #0501 10-minute text data

Met tower #0501 hour text data

Met tower #0501 raw binary data

Met tower #0501 raw binary data

Met tower #0501 raw binary data

Met tower #0501 raw binary data

Met tower #0502 hour text data

Met tower #0331 description

Met tower #0332 description

Met tower #0500/0501 description

Met tower #0502 description

Description of SODAR data fields in text files

SODAR location 1 description

SODAR location 1 text data

SODAR location 1 raw data

SODAR location 2 description

SODAR location 2 text data

SODAR location 2 raw data

SODAR location 3 description

SODAR location 3 text data

SODAR location 3 raw data

SODAR location 4 description

SODAR location 4 text data

SODAR location 4 raw data

Summary of SODAR data location 1

Summary of SODAR data location 2-4

















Schedule 1.1.2 — Governmental Approvals








Schedule 1.1.4 — Assumed Contracts




1.

Wind Farm Easement Agreement by and between Northern Iowa Windpower II, LLC and
Doris Sawin (Property #1).




2.

Wind Farm Easement Agreement by and between Northern Iowa Windpower II,LLC and
Phyllis Knudtson f/k/a Phyllis Erickson (Property #2).




3.

Wind Farm Easement Agreement by and between Northern Iowa Windpower II,LLC and
Ronald Helgeson, et al (Property #3).




4.

Wind Farm Easement by and between Northern Iowa Windpower II,LLC and Arlene
Knudtson (Property #4)\




5.

Wind Farm Easement by and between Northern Iowa Windpower II,LLC and Erling L.
Myli and Vada K Myli (Property #9).




6.

Wind Farm Easement by and between Northern Iowa Windpower LLC and Morris G.
Kalgaarden (Property #10).




7.

Wind Farm Easement Agreement by and between Northern Iowa Windpower II, LLC and
Marlene Delores Peterson (Property #11).




8.

Wind Farm Easement Agreement by and between Northern Iowa Windpower II, LLC and
Doris A. Sawin, Herbert H. Sawin and Veronica Sawin (Property #12).




9.

Wind Farm Easement Agreement by and between Northern Iowa Windpower II,LLC and
Mavis Richards, Selmer F. Richards, Lois Heflin and Frank Heflin (Property #13).




10.

Wind Farm Easement Agreement by and between Northern Iowa Windpower II,LLC and
Inez Neale (Property #20).











Schedule 2.1.3 – Litigation




1.

Midwest Renewable Energy Projects LLC -- petition for declaratory ruling. FERC
Docket No. EL06-9-000.




2.

Midwest Renewable Energy Projects LLC v. Interstate Power and Light Company.
Iowa Department of Commerce, Utilities Board, Docket No. AEP - 05-1.














Schedule 2.1.5 — Consents




None











EXHIBIT A
BILL OF SALE




KNOW ALL MEN BY THESE PRESENTS, that Northern Iowa Windpower II,LLC, a Delaware
limited liability company ("Seller") for and in consideration of the sum of One
Dollar ($1.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, hereby sell, assign, transfer,
convey and set over unto Madison Gas and Electric Company, a Wisconsin
corporation ("Buyer"), all of Seller's right, title and interest in and to all
of the assets, properties and rights comprising the Project (other than the
Excluded Assets), including, without limitation, the following assets:




(a) true and complete copies of the Wind Data.

(b) the Engineering Plans.




Words and phrases herein shall be construed as in the singular or plural number
and as the appropriate gender, according to the context.




All capitalized terms not otherwise defined herein shall have the meanings given
them in that certain Asset Purchase Agreement (the "Agreement") dated as of
________, 2006, by and between Seller and Buyer.




NORTHERN IOWA WINDPOWER III LLC

By: Midwest Renewable Energy Corporation, Manager


By:  /s/ Stephen F. Dryden
Stephen F. Dryden, President











EXHIBIT B
ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT ("Agreement") made and entered into as
of the _____ day of ____________, 2006, by and between Northern Iowa Windpower
LLC, a Delaware limited liability company ("Seller") and Madison Gas and
Electric Company, a Wisconsin corporation ("Buyer").




RECITALS:




The parties hereto are also parties to that certain Asset Purchase Agreement
dated __________, 2006 (the "Purchase Agreement"), pursuant to which Buyer has
agreed to purchase certain assets of Seller. Capitalized terms not defined
herein shall have the meanings given them in the Purchase Agreement. As used in
this Agreement, the term to the best of a party's knowledge or similar terms as
used herein means that party's actual knowledge and that which that party
reasonably should have known given all the facts and circumstances.




Pursuant to the terms of the Purchase Agreement, Seller and Buyer are to enter
into an assignment and assumption agreement with respect to the Governmental
Approvals and Assumed Contracts (collectively, the "Assumed Agreements")




The parties desire to establish the terms of said assignment and assumption
agreement by this Agreement, all in accordance with the terms of the Purchase
Agreement.




NOW, THEREFORE, in consideration of the Recitals and the mutual agreements set
forth herein, and in further consideration of the Purchase Agreement, the
parties agree as follows:




Effective as of the date hereof, Seller hereby sells, assigns, transfers and
conveys unto Buyer all of Seller's right, title and interest in, to and arising
under each and all of the Assumed Agreements.




Buyer hereby assumes and agrees to perform each and all of the duties and
obligations of Seller under the Assumed Agreements from and after the date
hereof. Any and all costs and expenses payable under any of the Assumed
Agreements shall be prorated to the date of this Agreement, with Seller paying
all costs and expenses attributable to any service or use on or prior to the
date of this Agreement, and Buyer paying all costs and expenses for service or
use attributable to the period subsequent to the date of this Agreement.
Notwithstanding anything in this Agreement or the Purchase Agreement that may
appear to be to the contrary, Buyer does not assume any liability or obligation
for any breach or default by Seller of or under any of the Assumed Agreements
arising out of or related to any act, omission, matter or other occurrence
taken, failed to be taken or otherwise occurring or arising on or prior to the
date hereof and Seller shall defend, indemnify and hold Buyer harmless from and
against any and all such liabilities and obligations. Notwithstanding anything
in this Agreement or the Purchase Agreement that may appear to be to the
contrary, Seller does not assume any liability or obligation for any breach or
default by Buyer of or under any of the Assumed Agreements arising out of or
related to any act, omission, matter or other occurrence taken, failed to be
taken or otherwise occurring or arising after to the date hereof and Buyer shall
defend, indemnify and hold Seller harmless from and against any and all such
liabilities and obligations.




No amendment, modification, supplement, termination or waiver of or to any
provision of this Agreement, or consent to any departure therefrom, shall be
effective unless the same shall be in writing and signed by or on behalf of the
party to be charged with the enforcement thereof. Any waiver of any provision of
this Agreement, and any consent to any departure from the terms of any provision
of this Agreement, shall be effective only in the specific instance and for the
specific purpose for which made or given, and any such waiver shall not be
deemed a waiver of future compliance with such provision and such provision
shall remain in full force and effect.




Seller shall defend, indemnify and hold Buyer harmless from and against any
loss, liability, damage, cost or expense, including, without limitation, court
costs and attorneys' fees, arising in connection with or resulting from any
breach of warranty, misrepresentation or nonfulfillment of any agreement on the
part of Seller under this Agreement. Buyer shall defend, indemnify and hold
Seller harmless from and against any loss, liability, damage, cost or expense,
including, without limitation, court costs and attorneys' fees, arising in
connection with or resulting from the non-fulfillment of any agreement on the
part of Buyer under this Agreement.




This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors, legal representatives and
permitted assigns.




This Agreement and the Purchase Agreement constitute the entire agreement
between the parties hereto pertaining to the subject matters hereof and
supersede all negotiations, preliminary agreements and all prior or
contemporaneous discussions and understandings of the parties hereto in
connection with the subject matters hereof.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.




NORTHERN IOWA WINDPOWER III,

By: Midwest Renewable Energy Corporation, Manager

By:  /s/ Stephen F. Dryden
Stephen F. Dryden, President




MADISON GAS AND ELECTRIC COMPANY

By: /s/ Scott A. Neitzel

Scott A. Neitzel

Vice President – Energy Supply











EXHIBIT C

Substation Use and Easement Agreement




See Exhibit 10.6.











EXHIBIT D

Design and Configuration of Wind Farm including Project and Remaining Capacity




Description: Drawing of Northern Iowa Windpower II, LLC, Preliminary Site Plan.
as described in  Schedule 1.1.4 — Assumed Contracts of this Exhibit 10.5.











EXHIBIT E

Management and Administration Agreement




See Exhibit 10.7.











EXHIBIT G

FORM OF OPINION




[FIRM LETTERHEAD]

__________, 2006




Madison Gas and Electric Company

133 South Blair Street

Madison, WI 53703




Re: Asset Purchase Agreement between Northern Iowa Windpower II, LLC ("Windpower
II"), Northern Iowa Windpower III LLC, ("Windpower III") and Madison Gas and
Electric Company ("MGE"), and Ancillary Agreements between MGE and Windpower II
and Midwest Renewable Energy Services, LLC ("Services").




Ladies and Gentlemen:




We have acted as counsel to Windpower II, Windpower III and Midwest Renewable
Energy Corporation, a corporation and the manager of Windpower II and Windpower
III ("Midwest") in connection with that certain Asset Purchase Agreement (the
"Agreement") dated September 29, 2006, by and between Windpower III, Windpower
II and MGE . Except as otherwise indicated herein, capitalized terms used in
this opinion letter are defined in the Agreement.




In such capacity, we have reviewed the following documents:




(a) the Agreement;

(b) the Substation Use and Easement Agreement;

(c) the Management and Administration Agreement;

(d) the Meteorological Data Sharing Agreement;

(e) the Assignment and Assumption Agreement.




In rendering our opinion we have also examined such certificates of public
officials, corporate and limited liability company documents and records and
other certificates and instruments as we have deemed necessary for the purposes
of the opinion herein expressed. As to various questions of fact material to our
opinion, we have relied upon certificates and written statements of officers,
managers and members of Windpower III. The Substation Use and Easement
Agreement, Management and Administration Agreement, Meteorological Data Sharing
Agreement and Assignment and Assumption Agreement are referred to collectively
as the Ancillary Agreements.




We have assumed for purposes of the opinions set forth (a) that the Agreement
and the Ancillary Agreements have been duly authorized, executed and delivered
by the parties thereto other than Windpower III and Midwest, and (b) that each
of the parties to the Agreement, other than Windpower III and Midwest, is duly
organized and validly existing under the laws of its respective jurisdiction of
organization and has the power, authority and legal right to perform the
Agreement. We have also assumed that all natural persons who are signatories to
the Agreement or other documents reviewed by us were legally competent at the
time of execution; all signatures on the Agreement and the Ancillary Agreements
(other than Windpower III and Midwest) and the other documents reviewed by us
are genuine; the copies of all documents submitted to us are accurate and
complete, each such document is authentic, and each such document that is a copy
conforms to the original.




In basing any opinion set forth in this opinion on "our knowledge," the words
"our knowledge" or similar words, signify that, in the course of our
representation of Windpower and Midwest, no facts have come to our attention
that would give us actual knowledge or actual notice that any such opinions or
other matters are not accurate. Except as otherwise stated in this opinion, we
have undertaken no investigation or verification of such matters. Further, the
words "our knowledge" and similar language as used in this opinion are intended
to be limited to actual knowledge of the attorneys within our firm who have been
directly involved in representing Windpower III and Midwest in connection with
the transactions contemplated by the Agreement, or who have knowledge of
Windpower III and Midwest.




We express no opinion with respect to the effect of any law other than the law
of the State of Iowa and the State of Delaware (with our opinion limited only to
the Delaware Limited Liability Company Act and the Delaware General Corporation
Law). For purposes of our opinions regarding the Delaware Limited Liability
Company Act, we have reviewed the reviewed [insert treatise on which review is
based], and our opinion is based solely on such review. For purposes of our
opinions regarding the Delaware General Corporation Law, we have reviewed
[insert treatise on which review is based], and our opinion is based solely on
such review. We do not purport to be experts on the laws of the State of
Delaware and we did not consult local counsel in Delaware.




Based on the foregoing and upon such investigation as we have deemed necessary,
and subject to the qualifications and exceptions herein contained, we are of the
opinion that:




Windpower II is a limited liability company formed under the laws of the State
of Delaware and is validly existing thereunder, with full limited liability
company power and authority under its Certificate of Formation and Operating
Agreement to do business and is in good standing as a foreign limited liability
company under the law of the State of Iowa.




Windpower III is a limited liability company formed under the laws of the State
of Delaware and is validly existing thereunder, with full limited liability
company power and authority under its Certificate of Formation and Operating
Agreement to do business and is in good standing as a foreign limited liability
company under the law of the State of Iowa.




Services is a limited liability company formed under the laws of the State of
Delaware and is validly existing thereunder, with full limited liability company
power and authority under its Certificate of Formation and Operating Agreement
to do business and is in good standing as a foreign limited liability company
under the law of the State of Iowa.




Midwest is a corporation formed under the laws of the State of Delaware, is
validly existing thereunder, and is duly qualified to do business and is in good
standing as a foreign corporation under the law of the State of Iowa.




Windpower II, Windpower III and Services, each with respect to the Agreement or
the Ancillary Agreements to which it is a party, has the limited liability
company power and authority to execute, deliver, and perform its obligations
under the Agreement and the Ancillary Agreements to which it is a party.




Midwest has the corporate power and authority to execute and deliver the
Agreement and Ancillary Agreements as manager of Windpower II, Windpower III and
Services




The execution and delivery of the Agreement and Ancillary Agreements by Midwest,
on behalf of, as applicable, Windpower II, Windpower III and Services, and the
performance of Windpower II's and Windpower III's obligations under the
Agreement and, as applicable, Windpower II and Services under the Ancillary
Agreements, have been duly authorized by all requisite action of Windpower II,
Windpower III and Services. The Agreement and Ancillary Agreements have been
duly executed and delivered by Midwest, on behalf of Windpower II, Windpower III
and Services. The execution and delivery of the Agreement and Ancillary
Agreements by Midwest have been duly authorized by all requisite action of
Midwest and the Agreement and the Ancillary Agreements have been duly executed
and delivered by Midwest.




The Agreement and the Ancillary Agreements represent, as applicable, the valid
and binding obligations of Windpower II, Windpower III and Services, enforceable
against each of them, as applicable, in accordance with their terms.




The execution and delivery by Windpower II and Windpower III of the Agreement
and, as applicable, by Windpower II and Services of the Ancillary Agreements,
and the acts of Midwest in executing and delivering the Agreement and Ancillary
Agreements on behalf of Windpower II, Windpower III and Services, do not (a)
conflict with or violate any provision of the Operating Agreement of Windpower
II, Windpower III, Services or the articles of incorporation of Midwest, or (b)
to the best of our knowledge, (i) conflict with or violate or result in a breach
of any of the provisions of, or constitute a default under, or result in the
creation or imposition of a lien, charge or encumbrance upon any of the
properties or assets of Windpower II, Windpower III, Services or Midwest
pursuant to, any agreement or instrument to which Windpower II, Windpower III,
Services or Midwest, as applicable, is a party or by which any of its properties
is bound, or (ii) conflict with or violate any judgment, order, writ, injunction
or decree binding on Windpower II, Windpower III, Services or Midwest, or (c)
conflict with or violate any law, rule, regulation or ordinance applicable to
Windpower II, Windpower III, Services or Midwest.




To the best of our knowledge, there are no material pending or threatened
lawsuits, claims or criminal proceedings against Windpower II, Windpower III
Services or Midwest or specifically applicable to the Site.




Our opinions set forth above are modified by and subject to the following
qualifications:




(a) The enforcement of the Agreement is subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other laws of
general application related to or affecting the enforcement of creditors' rights
or the enforcement of the security provided by the Agreement;




(b) Applicable laws may adversely affect the enforcement of certain provisions
of the Agreement and Ancillary Agreements relating to events of default and
certain rights and remedies provided for therein, but such laws do not, in our
opinion, make the remaining remedies available in respect thereof, inadequate
for the practical realization of the benefits of the security intended to be
provided thereby; and




(c) The availability of equitable remedies such as specific performance,
injunctive relief or other equitable remedies involving any proceedings (legal
or equitable) may limit the enforceability of any of the provisions of the
Agreement and the Ancillary Agreements.




The foregoing opinions may be relied upon by MGE, its successors and/or assigns,
and their respective counsel, but may not be relied upon by any other party.







[Nyemaster, Goode, West, Hansell & O'Brien, P.C]



